Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 6, 9-12, 15, and 18-20, drawn to a method for monitoring or treating the patient with a bladder cancer via detecting DNA methylation in a urine sediment sample from the patient.
Group II, claim(s) 33-37, 44, 54 and 61, drawn to products (i.e. a system for quantifying DNA methylation, a cartridge and a composition) that comprise primers for amplification of genes in the performance of methylation-specific quantitative PCR.


The species are as follows: 
(A) The applicant shall elect a combination of at least four genes from nine recited genes and at least one reference gene from four recited reference genes in a set of genes. (e. g. claims 1, 10, 11, 18, 33-36, 44 and 61)
(B) The applicant shall elect one or more sets of genes recited in the claims 12 and 37.
The applicant must indicate which claims are directed into the elected species. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.  
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II, lack unity of invention because even though the inventions of these groups require the technical feature of DNA methylation status of particular genes . This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yu et al. (Clin Cancer Res; 2007;13 (24): 7296- 7304).
Species lack unity of invention because even though the inventions of these groups require the technical feature of DNA methylation status of at least four genes selected MEIS1, NKPD1, ONECUT2, KLF2, OSR1, SOX1, EOMES, DDX25, and TMEM106A. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yu et al. and Chihara et al (BMC Cancer; 2013; 13: 275: p 1-10).
Yu teaches a method of detecting DNA methylation markers associated with bladder cancer in urine sediments via methylation-specific polymerase chain reaction (PCR) (abstract). Yu et al. A Novel Set of DNA Methylation Markers in Urine Sediments for Sensitive/Specific Detection of Bladder Cancer. Clin Cancer Res; 2007;13 (24): 7296- 7304.t, ). Yu teaches observing an association between the methylation assessment data obtained from the 11-gene set and bladder cancer (abstract, see Tables 1, and 3-4). Yu also teaches performing bisulfite DNA treatment and methylation specific- PCR using primer pairs for PCR detection for 59 genes (see p 7299 col 1 para 2-3). Chihara et al. a method of detecting DNA methylation makers for urothelial cancer (e.g. bladder cancer) using bisulfite treated DNA in PCR assay (abstract, p 2 col 2 para 2-5, Figure 2, p 4 col 2 para 1). Chihara et al. teaches observing an association between methylation status of a number of genes including SOX1 and urothelial cancer (p 4 col 2 para 1, Table 2-3, p 5 col 1 lower, Figure 3). 


7.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
8.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        





/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634